Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 14 August 2020.	
2.	Claims 21-40 are currently pending and claims 21, 28 and 36 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 14 August 2020. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed its parent application has been noted.

                                                     Preliminary Amendment

5.	Pre-amendment to claim has been noted.

     Drawings

6.	The drawings filed on 14 August 2020 are accepted by the examiner. 

                                                 Claim Rejections - 35 USC § 101	

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 recites “A computer-readable storage medium” interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” or “device” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987. 
Therefore, claims 21-27 are directed to non-statutory subject matter. The dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title.
Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf

            Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent Publication No. 20200374289.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "fraud assessment” based on device and user id verification. And it is obvious to anyone in the art, time of invention that is to prevent and protect data from the unwanted user.


                                                  Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Huffman et al. (US Publication No. 20200403992), hereinafter Huffman.

Regarding claim 21: 
A computer readable medium storing instructions that, when executed by a processor, cause the processor to perform procedures to generate a device signature for identity fraud risk assessment, the procedures comprising (Huffman, ¶6, 57, 36), wherein, unique set of device information is incorporated into a generated digital ID/device-ID/Device-fingerprint associated with a particular user. The set of device-specific information can be used to provide a fingerprint or identity of the mobile device.
recording a plurality of identification parameter values, the plurality of identification parameter values including an application usage history comprising one or more cookies indicative of a browsing history and a program usage, an identification of a plurality of communication networks, and a behavior pattern (Huffman, ¶79, 77).
generating a first device signature including the application usage history and the behavior pattern (Huffman, ¶6, 57). 
and transmitting the first device signature to a server (Huffman, ¶57).
Regarding claim 22:
wherein the behavior pattern comprises a pattern of travel between a first location and a second location and a speed of travel between the first location and the second location (Huffman, ¶86, 79).
Regarding claim 23: 
wherein each of the first location and the second location are the same residence (Huffman, ¶56).
Regarding claim 24:
wherein the behavior pattern comprises times of departures from the first location and times of arrival at the second location (Huffman, ¶38).
Regarding claim 25: 
wherein the behavior pattern comprises a pattern of connections to a plurality of Wi-Fi networks (Huffman, ¶49).
Regarding claim 26: 
wherein the identification parameter values comprise at least one of a cell tower identifier, a GPS location, an altitude, a Bluetooth beacon, a Bluetooth enabled device name, a Wi-Fi network name, a Wi-Fi signal strength, a location history, a device fingerprint, a device name, an operating system version, an IP address, or information associated with an application installed on the first device (Huffman, ¶77).
Regarding claim 27: 
wherein the first device signature includes user profile information acquired from an account associated with the user (Huffman, ¶36).
Regarding claim 28:
a database containing device signatures associated with fraudulent activity (Huffman, ¶60, 77).
a server in communication with the database, wherein the server is configured to: receive a first device signature including an application usage history and a behavior pattern (Huffman, ¶50, 79).
wherein the behavior pattern comprises a pattern of travel between a first location and a second location and a speed of travel between the first location and the second location (Huffman, ¶79, 86).
compare the first device signature to device signatures associated with fraudulent activity stored in the database (Huffman, ¶34, 77). 
and generate a confidence score based on the compared signatures (Huffman, ¶77, 92).
Regarding claim 29: 
wherein the application usage history comprises one or more cookies indicative of a browsing history and a program usage (Huffman, ¶52, 36).
Regarding claim 30:
wherein the server is configured to initiate security procedures if the confidence score is within a first predetermined range (Huffman, ¶77).
Regarding claim 31: 
wherein the security procedures comprise one of second factor authentication, user identification verification, or financial information verification (Huffman, ¶25).
Regarding claim 32:
wherein the user identification information comprises at least one biometric input selected from the group of a fingerprint, a vocal sample, and a facial image (Huffman, ¶28).
Regarding claim 33:
wherein the server is configured to revise the confidence score based on the completion of the security procedures (Huffman, ¶27).
Regarding claim 34: 
wherein the server is configured to deny a transaction of the confidence score is within a second predetermined range (Huffman, ¶92, claim 21).
Regarding claim 35:
wherein the server is configured to approve a transaction of the confidence score is within a third predetermined range (Huffman, ¶92).
Regarding claim 36:
receiving, by a server, a first device signature receive a first device signature including an application usage history and a behavior pattern (Huffman, ¶79, 77).
comparing, by the server, the first device signature to device signatures associated with fraudulent activity stored in a database (Huffman, ¶34, 77).
generating, by the server, a confidence score based on the compared signatures (Huffman, ¶77, 92).
determining, by the server, that the confidence score is within a first predetermined range (Huffman, ¶77). 
initiating, by the server, a security procedure comprises one of second factor authentication, user identification verification, or financial information verification (Huffman, ¶25).
revising, by the server, the confidence score upon completion of the security procedure (Huffman, ¶27, 92).
and determining, by the server, that the confidence score is within a second predetermined range, wherein the behavior pattern comprises a pattern of travel between a first location and a second location and a speed of travel between the first location and the second location (Huffman, ¶86, 79).

Regarding claim 37:
wherein the behavior pattern comprises a mode of transportation between the first location and the second location (Huffman, ¶79, 86).
Regarding claim 38:
wherein each of the first location and the second location are the same residence (Huffman, ¶34).
Regarding claim 39:
wherein the behavior pattern comprises times of departures from the first location and times of arrival at the second location (Huffman, ¶38).
Regarding claim 40:
wherein the application usage history comprises one or more cookies indicative of a browsing history and a program usage (Huffman, ¶52, 36).
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890